DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Brink et al. (WO 9914099 A1).
Regarding claim 1 Van Den Brink et al. teaches [a vehicle] (FIG. 1, 1) [characterized by comprising: a vehicle body] (FIG. 1, 3) [provided with three or more wheels] (FIG. 1, 7, 7’, & 13) [including at least a steered wheel] (FIG. 1, 13) [and a pair of wheels arranged in a vehicle width direction;] (FIG. 1, 7 & 7’) [an inclining part that inclines the vehicle body;] (FIG. 1, 12; page 2, lines 19-23 & page 7, lines 2-11) [an input member that is turned to input a turning direction;] (FIG. 1, 17) [an input shaft that transmits the turning of the input member;] (FIG. 1, 18) [a steering shaft that is turned to 
Regarding claim 2 Van Den Brink et al. also teaches [that the fastening force of the connection mechanism is changed according to a difference between a turning angle of the input shaft and a turning angle of the steering shaft and/or a difference between a turning angular speed of the input shaft and a turning angular speed of the steering shaft] (Page 4, lines 25-26).
Regarding claim 3 Van Den Brink et al. also teaches [that the fastening force of the connection mechanism becomes larger as the difference between the turning angle of the input shaft and the turning angle of the steering shaft is increased and/ or the fastening force of the connection mechanism becomes larger as the difference between the turning angular speed of the input shaft and the turning angular speed of the steering shaft is increased] (Page 4, lines 25-26).
Regarding claim 4 Van Den Brink et al. also teaches [that the connection mechanism is a spring mechanism] (FIG. 1, 16’; page 4, lines 25-26 & page 6, lines 10-14).
Regarding claim 10 Van Den Brink et al. also teaches [a steering torque adjusting mechanism that adjusts a torque to be added to the steering shaft] (FIG. 1, 26; page 6, lines 24-25).
Regarding claim 11 Van Den Brink et al. teaches [a vehicle speed detection part that detects a vehicle speed,] (FIG. 3, 27; page 18, lines 6-8) [wherein the steering torque adjusting mechanism adjusts the torque to be added to the steering shaft according to the vehicle speed detected by the vehicle speed detection part] (page 6, lines 30-32 & page 18, lines 6-8).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. (WO 9914099 A1) in view of Loh et al. (US 6752425 B2).
Regarding claim 5 Van Den Brink et al. does not teach that the connection mechanism is a damper mechanism however Loh et al. teaches a damper mechanism for use on a steering column (Log et al. FIG.4 & 5, 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively have included the Magneto-rheological damper of Loh et al. in the connection mechanism of Van Den Brink et al., disposing it on one end of the mechanism as taught by Van Den Brink et al. making the connection mechanism a damper mechanism. It would be advantageous to do so as to dampen 
Regarding claim 6 Van Den Brink et al. as modified by Loh et al. teaches that an upper limit is placed on a turning torque that the damper mechanism transmits to the shafts because the damper mechanism will break and fail if more torque is applied to it than it is built to withstand and will be unable to transmit torque when broken. 
Regarding claim 7 Van Den Brink et al. as modified above by Loh et al. teaches [that the damper mechanism is a variable damper using MR fluid having viscosity] (Loh et al. abstract).
Regarding claim 8 Van Den Brink et al. as modified above by Loh et al. teaches [a spring mechanism whose fastening force is changed according to a difference between the turning angle of the input shaft and the turning angle of the steering shaft] (page 4, lines 25-26).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. (WO 9914099 A1) in view of Hara et al. (EP 2767464 A1).
Regarding claim 9 Van Den Brink et al. does not teach that the inclining part inclines the vehicle body by generating a difference in drive force between the pair of wheels. Hara et al. teaches that it is known in the tilting vehicle art to provide a mechanism for tilting that causes tilting by generating a difference in dirve force between the pairs of rear wheels.  (Hara et al. FIG. 14, S6 & S7; paragraph 12). Because both Van Den Brink et al. and Hara et al. teach tilting vehicles. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to substitute one kind of tilting mechanism (actuation cylinder 12 of Van Den Brink et al. ) for another  (the motors and controller of Hara et al.) to obtain the predictable result of a tiltable vehicle. Additionally, a person having ordinary skill would have been motivated to provide such a substitution to obtain a reduction in vehicle weight, size, and complexity (Hara et al. Technical Problem section). 
Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: with regard to claim 13 the base reference Van Den Brink et al. teaches that the power-steering cylinder is fully active when the vehicle speed is low (page 14, lines 5-13) and thus teaches away from the torque generated by the steering torque adjusting mechanism being set so as to be increased as the vehicle speed is higher. A combination of these limitations and the other recited features was not reasonably found in the prior art. 
Conclusion

	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehicles and vehicle components of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616        
/RUTH ILAN/Primary Examiner, Art Unit 3616